DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/01/2022 has been entered. Claims 2-3, 8, 10-13, and 15-20 have been cancelled. Claims 1 and14 have been amended. Claims 21-29 have been added. Claims 1, 4-7, 9, 14, and 21-29 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 01/03/2022. 

Allowable Subject Matter
Claims 1, 4-7, 9, 14, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose either alone or in combination a flapping wing aircraft, comprising: a support frame; a motor coupled to the support frame; a pair of wings coupled to the support frame; and a linkage assembly coupled to the support frame and configured to translate an output torque of the motor into flapping motion of the wings, wherein the linkage assembly comprises: a first link coupled to a rotational output of the motor; a second link pivotably coupled to the first link at a first pivot joint; a third link pivotably coupled to the second link at a second pivot join and pivotably coupled to the support frame at a third pivot joint, wherein the third link is pivotable about the third pivot joint at a first stroke amplitude; and a fourth link pivotably coupled to the support frame at a fourth pivot join and slidably coupled to the third link, wherein the fourth link is coupled to a first wing of the pair of wings and wherein the fourth link is pivotable about the fourth pivot joint at a second stroke amplitude that is greater than the first stroke amplitude. The prior art of record also failed to disclose a flapping-wing aircraft, comprising: a support frame; a motor coupled to the support frame; a pair of wings coupled to the support frame; and a linkage assembly coupled to the support frame and configured to translate an output torque of the motor into flapping motion of the wings, wherein the linkage assembly comprises: a first link coupled to a rotational output of the motor; a second link pivotably coupled to the first link at a first pivot joint; a third link pivotably coupled to the second link at a second pivot joint; and a fourth link pivotably coupled to the support frame and slidably coupled to the third link, wherein the fourth link is coupled to a first wing of the pair of wings; a yaw actuation assembly coupled to the support frame and configured to adjust a yaw moment about a vertical axis extending through a center of gravity of the flapping-wing aircraft; wherein the yaw actuation assembly comprises a yaw servo and a wing mount coupled to the first wing, and wherein the yaw servo is configured to rotate the wing mount about a pitch axis. Additionally, the prior art of record failed to disclose a flapping-wing aircraft, comprising: a support frame; a motor coupled to the support frame; a pair of wings coupled to the support frame; and a linkage assembly coupled to the support frame and configured to translate an output torque of the motor into flapping motion of the wings, wherein the linkage assembly comprises: a first link coupled to a rotational output of the motor; a second link pivotably coupled to the first link at a first pivot joint; a third link pivotably coupled to the second link at a second pivot joint; and a fourth link pivotably coupled to the support frame and slidably coupled to the third link, wherein the fourth link is coupled to a first wing of the pair of wings; a pitch actuation assembly coupled to the support frame and configured to adjust a pitch moment about a lateral axis of the flapping-wing aircraft, wherein the pitch actuation assembly comprises: a pivot shaft comprising having a rotational axis and comprising an offset shaft having an offset axis that is spaced from the rotational axis, wherein the third pivot joint is coupled to the offset shaft; a swing arm coupled to the support frame; a pitch yolk coupled between the swing arm and the pivot shaft; wherein the pivot shaft is configured to adjust an offset between an aerodynamic center of the first wing and the lateral axis in response to rotation of the swing arm. Finally, the prior art of record failed to disclose a flapping-wing aircraft, comprising: a support frame; a motor coupled to the support frame; a pair of wings coupled to the support frame; and a linkage assembly coupled to the support frame and configured to translate an output torque of the motor into flapping motion of the wings, wherein the linkage assembly comprises: a first link coupled to a rotational output of the motor; a second link pivotably coupled to the first link at a first pivot joint; a third link pivotably coupled to the second link at a second pivot joint; and a fourth link pivotably coupled to the support frame and slidably coupled to the third link, wherein the fourth link is coupled to a first wing of the pair of wings; a roll actuation assembly coupled to the support frame and configured to adjust a roll moment about a longitudinal axis of the flapping-wing aircraft, wherein the roll actuation assembly comprises: a roll servo coupled to the support frame; a roll swing arm coupled to the roll servo; a roll bar coupled to the roll swing arm and to a wing mount coupled to the first wing, wherein the roll bar and the wing mount are each slidable along a longitudinal axis of the roll bar in response to rotation of the roll swing arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644